                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MEREDITH D. DAWSON, individually and on behalf
 of all others similarly situated,

                               Plaintiff,
         v.
                                                                             ORDER
 GREAT LAKES EDUCATIONAL LOAN SERVICES,
                                                                          15-cv-475-jdp
 INC., GREAT LAKES HIGHER EDUCATION
 CORPORATION, JILL LEITL, DAVID LENTZ, and
 MICHAEL WALKER,

                               Defendants.


       Plaintiff Meredith Dawson moves for reconsideration of the order giving the parties an

opportunity to file renewed summary judgment motions. Dkt. 299. The court gave the parties

that opportunity because defendants misconstrued the scope of the original class certification

and omitted one of the subclasses from the scope of its summary judgment motion. Specifically,

defendants did not address the claims of class members whose student loan interest was

capitalized as the result of “procedural and programming” errors.

       Dawson objects to allowing defendants to renew their summary judgment motion,

contending that she is unfairly prejudiced by the expense and the delay caused by responding

to a second motion. The court is sympathetic to Dawson’s concerns, but, as both the court and

the parties have recognized, this is a complex case. The court wishes to resolve any potential

legal questions before trial. It makes little sense to allow claims to proceed to trial if they will

be inevitably dismissed in the context of a Rule 50 motion. Particularly because claims excluded

from the original motion raise significantly different questions, they should be included in the

summary judgment process. Of course, the parties are free to reuse any of the materials that
they submitted with their original summary judgment submissions and to cite docket entries

for any relevant materials that are already part of the record.

       Allowing the parties to renew their summary judgment motions will also allow

clarification of other issues. For example, the parties devoted substantial arguments in their

original summary judgment submissions to the question whether Dawson’s complaint provided

fair notice of the theory that she raised in her summary judgment brief under RICO. Because

defendants now have notice of that theory, they can address that theory on the merits in a

renewed motion.

       The parties also failed to address an important question in the summary judgment

submissions, which is how damages issues should be resolved in this case. As the parties are

aware, the court so far has certified a class for liability but not for damages because Dawson

failed to show that that damages could be resolved on a class-wide basis. Dkt. 171, at 20–22.

To avoid further delays, the parties should include in their summary judgment submissions

proposals on a process for resolving damages questions in the event that any of Dawson’s claims

survive summary judgment. Specifically, the parties should address whether and, if so, how

damages can be resolved on a class-wide basis.




                                                 2
                                      ORDER

      IT IS ORDERED that plaintiff Meredith Dawson’s motion for reconsideration, Dkt.

299, is DENIED.

      Entered January 13, 2020.

                                      BY THE COURT:

                                      /s/
                                      ________________________________________
                                      JAMES D. PETERSON
                                      District Judge




                                         3
